Dismissed and Memorandum Opinion filed June 12, 2003








Dismissed and Memorandum Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00582-CV
____________
 
RIVERSIDE GENERAL HOSPITAL, Appellants
 
V.
 
CHRISTUS ST. JOSEPH HOSPITAL, Appellee
 

 
On Appeal from the 164th District Court
 Harris County, Texas
Trial
Court Cause No.  02-33980
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 1, 2003. On
June 4, 2003, appellants filed a motion to dismiss the appeal because the case
has been settled.  See Tex. R. App. P. 42.1.  The motion is granted.    
 Accordingly, the
appeal is ordered dismissed.      
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 12, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.